    Case 2:21-cv-00067-Z Document 106-1 Filed 09/15/21            Page 1 of 5 PageID 3260



      Texas v. Biden Monthly Report (Reporting Period: August 1, 2021 – August 31, 2021)


(1) The total monthly number of encounters1 at the southwest border (SWB);

Encounter data includes U.S. Border Patrol (USBP) Title 8 Apprehensions2 between the ports of
entry along the SWB, Office of Field Operations (OFO) Title 8 Inadmissibles3 at land ports of
entry along the SWB, and Title 42 Expulsions4 at and between the ports of entry along the SWB.

    August 2021 as of September 3, 2021      Title 42   Title 8   Total Encounters
    Office of Field Operations                    2,267   11,062                 13,329
      El Paso Field Office                          235     1,496                  1,731
      Laredo Field Office                           544     4,087                  4,631
      San Diego Field Office                      1,253     4,665                  5,918
      Tucson Field Office                           235       814                  1,049
    U.S. Border Patrol                          91,147 104,411                  195,558
      Big Bend Sector                             1,430       248                  1,678
      Del Rio Sector                            10,819    21,543                 32,362
      El Centro Sector                            3,801       779                  4,580
      El Paso Sector                            17,234      2,987                20,221
      Laredo Sector                               7,422       743                  8,165
      Rio Grande Valley Sector                  27,191    53,971                 81,162
      San Diego Sector                            9,095     4,483                13,578
      Tucson Sector                             13,038      3,677                16,715
      Yuma Sector                                 1,117   15,980                 17,097
    Grand Total                                 93,414 115,473                  208,887




1
  The sum of Title 8 apprehensions/inadmissible aliens and expulsions.
2
  Apprehension refers to the physical control or temporary detainment of a person who is not
lawfully in the U.S. which may or may not result in an arrest.
3
  Inadmissible refers to individuals encountered at ports of entry who are seeking lawful
admission into the United States but are determined to be inadmissible, individuals presenting
themselves to seek humanitarian protection under our laws, and individuals who withdraw an
application for admission and return to their countries of origin within a short timeframe.
4
  Expulsions refer to individuals encountered by USBP and OFO and expelled to the country of
last transit or home country in the interest of public health under Title 42 U.S.C. 265.


                                               1
    Case 2:21-cv-00067-Z Document 106-1 Filed 09/15/21               Page 2 of 5 PageID 3261



(2) The total monthly number of aliens expelled under Title 42, Section 1225, or under any
    other statute;

         •   Title 42 expulsions at and between the ports of entry along the SWB5

                        August 2021 as of September 3, 2021         Title 42
                        Office of Field Operations                         2,267
                          El Paso Field Office                               235
                          Laredo Field Office                                544
                          San Diego Field Office                           1,253
                          Tucson Field Office                                235
                        U.S. Border Patrol                               91,147
                          Big Bend Sector                                  1,430
                          Del Rio Sector                                 10,819
                          El Centro Sector                                 3,801
                          El Paso Sector                                 17,234
                          Laredo Sector                                    7,422
                          Rio Grande Valley Sector                       27,191
                          San Diego Sector                                 9,095
                          Tucson Sector                                  13,038
                          Yuma Sector                                      1,117
                        Grand Total                                      93,414



         •   Removals/Returns under Title 8

             Southwest Land Border (Based on Encounter Date)6: 3,859
                • BP Removals/Returns: 3,170
                       o Bag and Baggage7: 2
                       o Voluntary Return8: 1,887
                       o Expedited Removal: 499
                       o Reinstatement of Removal: 782
                       o Returns Pursuant to 8 U.S.C. § 1225(b)(2)(C): 0
                • OFO Removals/Returns: 689

5
  Same as Title 42 expulsion data provided in response to 1 above.
6
  Indicates that the noncitizen was encountered during the reporting period (August 1, 2021 –
August 31, 2021).
7
  When a noncitizen encountered or apprehended by CBP has been previously ordered removed
by an immigration judge and the order was never executed (i.e., in absentia). The removal order
may be immediately executed by CBP or CBP may turn the noncitizen over to ICE for removal.
8
  Constitutes a request by a non-citizen to be permitted to return to their country of citizenship on
a voluntary basis, in lieu of being formally removed or placed into removal proceedings.


                                                  2
    Case 2:21-cv-00067-Z Document 106-1 Filed 09/15/21             Page 3 of 5 PageID 3262



                      o   Bag and Baggage: 1
                      o   Voluntary Return: 65
                      o   Expedited Removal: 130
                      o   Reinstatement of Removal: 6
                      o   Withdrawal of Application for Admission: 487
                      o   Returns Pursuant to 8 U.S.C. § 1225(b)(2)(C): 0

(3) Defendants’ total detention capacity as well as current usage rates;

         OFO Holding Capacity – Southwest Border in Custody9


                Detention Capacity      21-Aug

                                         145.26
                      1005
                                       (14.45%)10




9
  Represents an estimate of each cell's coded occupancy limit, as outlined in technical design
standards when constructed, multiplied by the total number of cells for all ports of entry within
each field office. This number does not account for the unique circumstances that may limit the
occupancy of a given cell (e.g., high risk, nursing/pregnant, transgender, unaccompanied minor,
etc.) nor does it reflect operational limitations that affect a port's capacity to detain. CBP’s
capacity to detain individuals in its short-term facilities depends on many factors, including:
demographics of the individual in custody; medical or other needs of individuals in custody;
ability of ICE ERO (or, if an unaccompanied child, the U.S. Department of Health and Human
Services) to transfer individuals out of CBP custody; and OFO's available resources to safely
process and hold individuals.
10
   Represents the average number of travelers in custody on a daily basis averaged over the 30-
day period, at all Southwest Border Field Office locations. Travelers include inadmissible
individuals, lawful permanent residents, asylees, refugees, and United States Citizens who are
being detained to verify wants, warrants, criminal, administrative or other judicial process.


                                                 3
 Case 2:21-cv-00067-Z Document 106-1 Filed 09/15/21                Page 4 of 5 PageID 3263



       USBP Average Daily Subjects In Custody by Southwest Border Sector11

                USBP Sector         August 2021
               Big Bend                  11
               Del Rio                 1,497
               El Centro                249
               El Paso                  518
               Laredo                   204
               Rio Grande              4,641
               San Diego                670
               Tucson                   387
               Yuma                    1,712
               Total                   9,887


(4) The total monthly number of “applicants for admission”12 under Section 1225;

         August 2021 as of September 3, 2021          Title 8
         Office of Field Operations                     11,062
           El Paso Field Office                           1,496
           Laredo Field Office                            4,087
           San Diego Field Office                         4,665
           Tucson Field Office                              814
         U.S. Border Patrol                            104,411
           Big Bend Sector                                  248
           Del Rio Sector                               21,543
           El Centro Sector                                 779
           El Paso Sector                                 2,987

11
   U.S. Border Patrol facilities, such as stations and central processing centers, provide short-
term holding capacity for the processing and transfer of individuals encountered by agents.
Maximum facility capacity along the southwest border is approximately 4,750, which assumes a
homogenous population and full operating status at all facilities. Actual capacity fluctuates
constantly based on characteristics of in-custody population, to include demographics, gender,
criminality, etc. The average percentage of subjects in custody on a daily basis is 208.15%,
which is averaged over the 30-day period and includes all Southwest Border Sector locations.
12
   An applicant for admission is defined as “[a]n alien present in the United States who has not
been admitted or who arrives in the United States (whether or not at a designated port of arrival
and including an alien who is brought to the United States after having been interdicted in
international or United States waters).” 8 U.S.C. § 1225(a)(1). Thus, an applicant for admission
may include noncitizens that have never been encountered by CBP. At this time, CBP does not
have a mechanism to track applicants for admission in the United States that are not encountered
by CBP. CBP has included the same data as the Title 8 encounter data provided in response to 1
above.


                                                4
 Case 2:21-cv-00067-Z Document 106-1 Filed 09/15/21                 Page 5 of 5 PageID 3264



           Laredo Sector                                    743
           Rio Grande Valley Sector                      53,971
           San Diego Sector                               4,483
           Tucson Sector                                  3,677
           Yuma Sector                                   15,980
         Grand Total                                    115,473


(5) The total monthly number of “applicants for admission” under Section 1225 paroled
    into the United States; and
               • BP Apprehensions with Parole Disposition: 11,901
               • OFO Inadmissible Aliens with Parole Disposition: 568

(6) The total monthly number of “applicants for admission” under Section 1225 released
    into the United States, paroled or otherwise.”13
              • BP Notice to Report14: 18,909
              • BP NTA-Order of Release on Recognizance: 24,998
              • OFO NTA-Order of Release on Recognizance: 9,390
              • BP Apprehensions with Parole Disposition: 11,901
              • OFO Inadmissible Aliens with Parole Disposition: 568




13
   All numbers in reporting requirement 6 are “based on encounter date,” as defined above.
14
   Individuals who are screened by CBP, and after criminal and immigration records checks are
conducted to determine if the subject is a threat to national security or public safety, are then
released and instructed to report to U.S. Immigration and Customs Enforcement (ICE) for
continued processing.
                                                 5
